Citation Nr: 0427785	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-08 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
right hand on a direct basis or as a manifestation of an 
undiagnosed illness.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for sleep symptoms on a 
direct basis, as a manifestation of an undiagnosed illness, 
or as secondary to PTSD.

4.  Entitlement to service connection for joint pain other 
than that of the right hand, on a direct basis, as a 
manifestation of an undiagnosed illness, or as secondary to 
PTSD. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from June 1973 to 
June 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 RO rating decision.  On December 3, 
2003, a hearing was held at the RO before the undersigned, 
who is the veterans law judge rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West 2002). 
    
The claim concerning joint pain of the right hand is 
discussed in the decision section.  The claims concerning 
PTSD, sleep symptoms, and joint pain other than that of the 
right hand are addressed in the REMAND portion below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from October 2, 1990, to February 16, 1991.

2.  The veteran's joint pain of the right hand has been 
diagnosed as DeQuervain's tendonitis; service medical records 
are devoid of any findings of a right hand disability.

CONCLUSIONS OF LAW

1.  The claim for service connection for joint pain of the 
right hand as a manifestation of an undiagnosed illness is 
without legal merit.  38 U.S.C.A. § 1117 (2001) and (2002); 
38 C.F.R. §  3.317 (as in effect prior to and since March 1, 
2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  DeQuervain's tendonitis of the right hand was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for service connection 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

The RO has not specifically considered this latest change in 
the undiagnosed illness regulation.  However, because the 
veteran's claim does not specifically concern chronic fatigue 
syndrome, fibromyalgia, or irritable bowel syndrome, he is 
not prejudiced by the Board's initial consideration of the 
revised criteria.  There is no due process bar for the Board 
to proceed with the appeal.   See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service personnel records reflect that the veteran had "duty 
in imminent danger pay area (Southwest Asia)" from October 
2, 1990, to February 16, 1991.  His DD 214 Form indicates 
that he was awarded a Southwest Asia Service Medal and a 
Saudi Kuwait Liberation Medal.  This evidence is sufficient 
to conclude that he is a "Persian Gulf veteran" (i.e., had 
active military service in the Southwest Asia theater of 
operations during the Gulf War) as defined by 38 C.F.R. 
§ 3.317.

The bulk of the veteran's service medical records are silent 
concerning any right hand symptoms.  In a VA Form 21-4142 
associated with the claims file in April 2001, he asserted 
that while he had been treated for a broken right thumb in 
June 1980 by a medic, no medical record was made of this 
treatment.  In any case, at his January 1993 retirement 
examination, he complained of right thumb pain when holding 
objects the wrong way.  Examination did not reveal any 
specific findings or diagnoses concerning the right hand, 
however.  

At a September 1993 VA examination, he reported that he had 
broken his right thumb while doing physical training in 1982.  
This was apparently managed conservatively.  He said he 
currently had right thumb pain that had begun after lifting 
sandbags in Saudi Arabia in 1990.  Following an examination, 
he was diagnosed as having bilateral metacarpophalangeal 
joint arthritis in both thumbs.

By an April 1994 rating decision, the RO granted service 
connection for a spur at the right first metacarpal joint, 
and denied service connection for bilateral broken thumbs and 
carpal tunnel syndrome.

In a February 1995 written statement, the veteran asserted 
(in pertinent part) that his joints ached all the time.  

At a VA Gulf War Registry examination in November 1998, the 
veteran complained of (in pertinent part) joint pain, which 
he said had been present since April 1991.  He claimed to 
have been exposed to smoke or fumes from tent heaters, 
passive cigarette smoke from others, diesel and/or other 
petrochemical fumes, burning trash and feces, diesel or other 
petrochemical fuel, chemical agent resistant compound, 
microwaves, pesticides, nerve gas, pyridostigmine, food 
provided from a source other than the armed services, and an 
anthrax immunization.  The veteran further said that in April 
1991, he developed pain and stiffness in his hands and 
wrists, and used Motrin with some relief.  Following an 
examination, he was assessed as having joint pains, possible 
degenerative joint disease.         

At a January 1999 VA rheumatology consultation, he complained 
of bilateral hand pain (right greater than left), and said 
that he had carried heavy sand bags during the Gulf War.  
Examination revealed DeQuervain's tendonitis on the right, 
and the examiner indicated that this had been present since 
the Gulf War.  The consultation report does not indicate that 
the rheumatologist had been able to review the veteran's 
claims file or service medical records, however.   

The veteran underwent a VA Gulf War examination in January 
2001.  The report of this examination indicates that the 
examiner "extensively reviewed" the veteran's claims file.  
Although the veteran reported that he had fractured his right 
thumb playing volleyball in 1982, the VA examiner did not 
diagnose him as having any specific disability of the right 
hand.  Rather, in the "diagnoses" section of this report, 
the examiner essentially restated the veteran's medical 
history and concluded that the "only Persian Gulf War 
associated condition was a probable PTSD."  

At his December 2003 Travel Board hearing, the veteran (in 
pertinent part) testified concerning his current symptoms of 
right hand pain, and said that he had used his hands 
extensively throughout active duty in heavy mechanical work.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  In this case, the veteran's right hand 
symptoms have been specifically attributed to a clinical 
diagnosis: DeQuervain's tendonitis.  Since his right hand 
symptoms have been specifically related to a diagnosed 
illness, there is no legal entitlement to consideration under 
the prior undiagnosed illness provisions. 

Even under the revised criteria concerning service connection 
for symptoms of undiagnosed illness, the veteran's claim 
fails.  His symptoms have not been attributed by examiners to 
a medically unexplained, chronic multi-symptom illness such 
as chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  Moreover, the VA Secretary has not, to date, 
determined that DeQuervain's tendonitis warrants a 
presumption of service connection.  Therefore, the Board 
finds that, even under the revised criteria, the veteran's 
claim for service connection for joint pain of the right 
hand, as due to an undiagnosed illness, clearly must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

The Board further finds that service connection for joint 
pain of the right hand, on a direct basis, is not warranted.  
Although the veteran complained of right hand pain at his 
separation physical, no actual diagnosis of a right hand 
disability (such as DeQuervain's tendonitis or other such 
condition) was made at that time.  While a VA examiner 
appeared to relate the DeQuervain's tendonitis to the 
veteran's having lifted heavy sand bags during active duty, 
this was based solely on the veteran's statements and not on 
his actual service medical records (which, as detailed above, 
reflect no clinical diagnosis of a right hand disability).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  

Here, as the VA physician based his opinion solely upon 
history provided by the veteran (as opposed to a review of 
service medical records - to which he did not have access and 
in which there is no diagnosis of a right hand disability), 
his opinion regarding a nexus between the veteran's 
DeQuervain's tendonitis and service is insufficient to 
establish nexus.  It is also noteworthy that in the report of 
the January 2001 VA examination (when the veteran's service 
medical records were available) the examiner did not 
specifically relate any current right hand disability to 
service.

In any case, the weight of the credible evidence demonstrates 
that any current right hand disability (other than a spur of 
the right first metacarpal joint - a condition for which the 
veteran is already service connected) was not caused by any 
incident of service.  As a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of any right hand disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claim for service connection for 
joint pain of the right hand on a direct basis, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied on this basis as well.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to notify and assist

The veteran has not raised an issue as to the provision of a 
form or instructions for applying for benefits, and there is 
no such issue in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in March 2001, where the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a February 2003 statement of the case, the RO 
readjudicated the veteran's claim.  During the course of this 
appeal, the veteran was also sent a rating decision (in July 
2000) and a development letter (in November 2002).  All these 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether the veteran's 
claim could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing him 
of the information and evidence necessary to substantiate his 
claim.  

During the course of this appeal, the RO has obtained and 
reviewed numerous service medical records and VA medical 
records (including those from the Gulf War Registry), as well 
as written statements and hearing testimony from the veteran.  
VA has fulfilled its duty to seeking relevant records.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3), (d).  
The veteran underwent VA examinations in September 1993, 
November 1998, January 1999, and January 2001.   The reports 
of all these examinations have been reviewed by the Board.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The applicable duty to notify and assist requirements have 
been substantially met by the RO, and there are no areas in 
which further development may be fruitful.  There would be no 
possible benefit to remanding this claim, or to otherwise 
conduct any other development.  

ORDER

Entitlement to service connection for joint pain of the right 
hand, on a direct basis or as a manifestation of an 
undiagnosed illness, is denied.


REMAND

PTSD 

VA examination reports and outpatient treatment records 
reflect that the veteran has been diagnosed as having PTSD 
based on stressors that allegedly occurred during active duty 
in the Gulf War.  

As noted above, service personnel records indicate that the 
veteran served in an "imminent danger pay area" in 
Southwest Asia from October 2, 1990 to February 16, 1991, and 
that he was involved in the "Defense of Saudi Arabia" and 
"Liberation and Defense of Kuwait" campaigns.  His DD Form 
214 indicates that he had two military occupational 
specialties: light weight vehicle mechanic and general 
equipment operator.  He received, in pertinent part, a 
Southwest Asia Service Medal with 2 Bronze Service Stars, and 
a Saudi Kuwait Liberation Medal.  There is no evidence that 
he received a Combat Action Ribbon or Purple Heart.  

In written statements and his hearing testimony, the veteran 
has detailed various PTSD stressors.  He has also submitted 
(in May 2003) a lay statement from another soldier to help 
establish his stressors.  Most notably (i.e., those that are 
most likely to possibly be verified), the stressors are as 
follows:

1.  In November 1990, he was on active 
duty at Guardian City, near Dhahran, 
outside King Faud Military City, when a 
SCUD alarm went off.  The SCUD missile 
did not actually hit, but it was very 
frightening.  

2.  In or around January 1991, the 
veteran was with about 17 other soldiers 
in a forward operation north of Rafha.   
He was surveying to see if anybody had 
been in a certain area (looking for 
footprints, tire marks, etc.), when 
suddenly a helicopter flew straight down 
at him.  The veteran flipped his M-16 to 
automatic and pointed it at the pilot.  
He did not fire nor did the helicopter 
pilot, who eventually flew away.

3.  In or around January 1991, the 
veteran was on guard duty when a nearby 
tent caught on fire.  Apparently a stove 
fell over and started the fire, which 
then caused ammunition to explode.  
Everyone thought an attack was underway.  

During each of these stressors, the veteran was affiliated 
with the 101st Corps Support Group.  The AMC should attempt 
to verify these stressors.  Thereafter, if appropriate, the 
veteran should be scheduled for a VA PTSD examination (as 
detailed below).

Sleep symptoms and joint pain other than that of the right 
hand

The veteran is seeking service connection for sleep symptoms 
and joint pain other than that of the right hand, in part on 
the basis that these conditions are secondary to PTSD. 

The claims file includes the report of a January 2001 VA Gulf 
War examination, in which a VA examiner concluded (in 
pertinent part) that while the Gulf War, the veteran 
developed insomnia and arthalgias "consistent with possible 
PTSD."  Yet the examiner also stated that the "only Persian 
Gulf War[-]associated condition is a probable PTSD."  As it 
is still an open question as to whether the veteran is 
entitled to service connection for PTSD, the Board will defer 
adjudication of the claims for service connection for sleep 
symptoms and joint pain other than that of the right hand 
until new VA examinations have been conducted (as detailed 
below).  Updated treatment records should be obtained prior 
to the examinations.  

Accordingly, the Board REMANDS this case for the following: 

1.  Give the veteran one more opportunity 
to provide details concerning his 
stressors.  Advise him that, if possible, 
he should provide specific names of 
individuals who were also present (or 
injured or killed) during the incidents.  
Let him know that he can submit 
statements from other service members who 
witnessed or knew of the incidents, or 
who can confirm the veteran's proximity 
to the incidents.

2.  Regardless of any response from the 
veteran, contact USASCRUR and request a 
copy of the Operations Report/Lessons 
Learned (or similar document) for the 
101st Corps Support Group, covering the 
period between November 1, 1990 through 
January 31, 1991.  Other logical 
development based on information provided 
by veteran should be pursued.  
 
3.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
psychiatric, sleep, and/or joint symptoms 
since February 2003.  Provide him with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also inform the 
veteran that adjudication of his claims 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond. 

4.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor or stressors.  

e.  Provide a report that includes 
complete rationales for all 
conclusions reached. 

5.  Afford the veteran a new VA 
examination with regard to his claims for 
service connection for sleep symptoms and 
joint pain other than that of the right 
hand.  Ensure that the claims folder is 
made available to the examiner, who 
should carefully review it before the 
examination.  Such tests as the examiner 
deems necessary should be performed.  
Instructions for the examiner:  

a.  Elicit from the veteran details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to his sleep 
symptoms and joint pain other than 
that of the right hand, and indicate 
what precipitates and what relieves 
them.  

b.  Indicate whether there are any 
objective medical indications that 
the veteran is suffering from sleep 
symptoms and/or joint pain other 
than that of the right hand.

c.  State whether the veteran's 
sleep symptoms and/or joint pain 
other than that of the right hand 
are attributable to a diagnosed 
illness (including PTSD), an 
undiagnosed illness, or a medically 
unexplained chronic multisymptom 
illness such as fibromyalgia.  

6.  Upon receipt, review the examination 
reports to ensure their adequacy.  If an 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

7.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
reference all relevant actions taken on 
the claims for benefits, summarize the 
evidence (including all records 
associated with the claims file since the 
February 2003 statement of the case was 
issued) and discuss all pertinent legal 
authority, including the most recent 
version of 38 C.F.R. § 3.304(f).  Allow 
an appropriate period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



